DEL SOLE, Judge:
This appeal is taken by plaintiff-Appellant, a law firm which had entered into a contract of fire insurance with defendant-Appellee, an insurance company, from an order of the trial court denying a motion for summary judgment *37by Appellant, and finding Appellee not liable. Three appeals have been filed in this matter and have been consolidated. The appeal at No. 2604 PHL 1986 and the appeal at No. 1364 PHL 1987 are from the the trial court’s order of September 11, 1986, denying Appellant’s petition for reconsideration. A denial of reconsideration is not subject to review on appeal. Provident National Bank v. Rooklin, 250 Pa.Super. 194, 378 A.2d 893 (1977). Therefore, we quash these two appeals. Furthermore, for the reasons expressed herein, we find that Appellant’s third appeal, filed at No. 1582 PHL 1987 is untimely and consequently should also be quashed.
Appellant had business fire insurance with Penn National. Appellant alleges that Appellee has breached its agreement by refusing to pay a portion of Appellants claim for losses incurred in connection with a fire in its offices. Appellant filed suit against Penn National, and upon completing discovery filed a motion for summary judgment, contending that based on the provisions of the policy and the undisputed facts, Appellee was liable for the unpaid portion of the claim.
In an order dated June 25, 1986, the trial court denied the Appellant’s motion for summary judgment and found Appellee not liable. This was a final order granting summary judgment in favor of Penn National. It is well established that an order granting summary judgment is final and appealable, and once summary judgment is granted, an appeal must be filed, if at all, within 30 days. Progressive Home Federal Savings and Loan Association v. Kocak, 359 Pa.Super. 120, 518 A.2d 808 (1986). Burkhart v. Brockway Glass Co., 352 Pa.Super. 204, 507 A.2d 844 (1986); Pa.R.A.P. 903(a).
Apparently, Appellant was under the misconception that although this June 25th order was a final one, the appeal period would not begin to run until the order was reduced to judgment and docketed. Accordingly, Appellant’s filed a praecipe to enter judgment pursuant to Pa.R.C.P. 227.4(2) *38on June 3, 1987, and filed an appeal from this judgment on June 4, 1987.
Our Supreme Court held in United States National Bank in Johnstown v. Johnson, 506 Pa. 622, 487 A.2d 809 (1985), that an order sustaining the preliminary objections in the nature of a demurrer of the appellee, and dismissing appellee as a defendant to appellant’s action, was a final and appealable order, and such an order does not need to be reduced to judgment in order to be appealed. Admittedly, this Supreme Court case was dealing with preliminary objections, but generically, as in the case sub judice we are dealing with orders entered by the court which terminate litigation.
In Progressive Home Federal Savings and Loan, supra, this Court held that the trial court’s docketed order which granted summary judgment for the plaintiff was a final and appealable order, requiring the appellant to file an appeal within 30 days of the order. No further action was required to make the order final and appealable. The June 25, 1986 order herein, docketed on July 2, 1986, is also an order granting summary judgment which consequently terminated the litigation. Therefore, Appellants had 30 days after the entry of the summary judgment on July 2, 1986 to appeal. Appellants’ praecipe to enter judgment pursuant to Pa.R.C.P. 227.4(2) on June 3, 1987 was a meaningless act because the order was already final. Id.
Because the appeal from the summary judgment was filed on June 4, 1987, almost a year after the entry of summary judgment for the defendant, the appeal is untimely and must be quashed.
BECK, J., files a concurring and dissenting opinion.